Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant incorrectly argues that the Examiner has not satisfied the necessary burden of showing the groups do not share the same or corresponding technical feature in regards to the Groups.  However, that is woefully incorrect.  The lack of unity requirement is two parts.  First, the listing of permissible groupings is one way, and/or the listing of technical features.  In this case, the Examiner has listed the permissible groupings and the claims having different technical features. as stated from the MPEP.  This requires the Applicant to elect a permissible grouping.  The Applicant further argues the requirement does not state which of these different combinations of categories the current claims are directed towards, nor does it describe the current groups of claims fail to share the same technical feature is confusing because the Examiner in fact has listed all of the groupings.  The Applicant is incorrectly arguing the initial lack of unity requirement as it pertains to the permissible groupings requirement versus a lack of unity based on a listing of different technical features.  Lastly, the Applicant’s argument that the rejoinding of all the groups is proper is noted, however, this will not be occurring.  The lack of unity is final and the Applicant has elected claims 15 and 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perkins (US Patent 6,802,984).  Regarding claims 15 an 16, Perkins et al teach a method of cleaning a carcass and parts of a carcass.  The method includes the use of radiation(UV light), providing ozone and various disinfectants to or at the fluid source.  The Applicant should note that the these components, ozone, UV light and disinfectants are widely used in treating water, food, carcasses and a variety of other items.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892.  The examiner can normally be reached on Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643